ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the amendment filed on 19 July 2022. As directed by the amendment: Claim 18 has been amended, no claims have been cancelled, and no claims have been added.  Claims 1-17 were previously withdrawn due to a Restriction Requirement. Thus, Claims 18-32 are presently under consideration.
The amendments to the claims will NOT be entered by the Examiner. The proposed amendments filed in the After Final Amendment on 19 July 2022 substantially alter the scope of independent Claim 18. The amendments would require additional search and consideration by the Examiner. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Amendment filed 19 July 2022 have been fully considered. 
The Examiner agrees with the Applicant's arguments (Pages 7-8 of After Final Amendment) that the proposed amendments to Claim 18 would overcome the previous 35 USC 103(a) rejections as currently applied in the Final Rejection Office Action mailed 26 May 2022, particularly with respect to the previously cited Hargrove, Donders et al., and Boveja et al. references.
However, the proposed amendments filed in the After Final Amendment on 19 July 2022, substantially alter the scope of independent Claim 18 with the addition of the limitation, “positioning a contact surface of a device in contact with an anterior portion of an outer skin surface of a neck of a patient”. The amendments would require additional search and consideration by the Examiner. Further, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
Furthermore, the previous Double Patenting rejections have not been withdrawn. The Applicant has further stated that the previous Double Patenting rejections of Claims 18-28 and 31 would be addressed if and when allowable subject matter has been indicated (Page 6 of After Final Amendment).
Therefore the amendments to the claims will not be entered by the Examiner. Claims 18-32 remain rejected as described in detail in the previous Final Rejection Office Action mailed 26 May 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792